Citation Nr: 0740128	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for atopic dermatitis prior to August 30, 2002.

2.  Entitlement to an initial disability rating in excess of 
30 percent for atopic dermatitis between August 30, 2002 and 
September 7, 2005.

3.  Entitlement to an initial disability rating in excess of 
60 percent for atopic dermatitis on and after September 8, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to July 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
atopic dermatitis and assigned a noncompensable rating, 
effective July 17, 1999.  The veteran filed a timely notice 
of disagreement and, in October 2002, the RO increased his 
initial ratings for atopic dermatitis to 10 percent, 
effective July 17, 1999.  Following receipt of a VA 
examination report, the RO, in a September 2003 rating 
decision, assigned a 30 percent evaluation for atopic 
dermatitis, effective August 30, 2002.  

In March 2004, the appellant failed to appear for a hearing 
before a decision review officer at the RO.  The appellant 
has neither given good cause for failure to appear nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2007).

In February 2005, the Board remanded this case to the RO for 
additional evidentiary development.  In a March 2006 rating 
decision, the RO assigned a 60 percent evaluation for atopic 
dermatitis, effective September 8, 2005.  As that award was 
not a complete grant of benefits, the issues remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The case has now been returned to the Board further appellate 
consideration.  As the claim for a higher initial evaluation 
for service-connected atopic dermatitis involves an original 
claim, the Board has framed the issues as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the veteran has been awarded a 60 
percent rating for his atopic dermatitis.  Further, the 
veteran has submitted statements and medical evidence that 
his skin disability interferes with his employment.  The 
Board construes this evidence as an inferred claim for a 
total disability rating based on individual unemployability 
(TDIU) due to a service-connected disability.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's atopic dermatitis 
was manifested by itching of an exposed surface, namely his 
neck and arms.  There was no medical evidence of exudation or 
itching constant, extensive lesions, or marked disfigurement.

2.  Between August 30, 2002 and September 7, 2005, the 
veteran's atopic dermatitis covered 40 percent of the entire 
body and he used systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.

3.  On September 8, 2005, the veteran's atopic dermatitis 
covered 50 percent of the entire body and he used systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  The veteran is in receipt of the maximum schedular 
evaluation for his atopic dermatitis.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an initial 
disability rating in excess of 10 percent for atopic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1- 4.14, 4.118, Diagnostic Code 7806 (2002).

2.  Between August 30, 2002 and September 8, 2005, the 
criteria for an initial disability rating in excess of 30 
percent for atopic dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.118, Diagnostic Code 
7806 (2007).

3.  On September 8, 2005, the criteria for an initial 
disability rating in excess of 60 percent for atopic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1- 4.14, 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A January 2001 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter and informed 
the appellant of what evidence was needed to establish a 
service connection claim, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim, and asked him to provide any information in his 
possession.  The VA duty to notify was further satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2003 and February 2005 that 
fully addressed all four notice elements and informed the 
appellant of what evidence was required to substantiate the 
appellant's initial ratings claims.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records and VA treatment records from the 
Alexandria and Augusta VA Medical Centers (VAMC).  The claims 
file also contains private outpatient treatment records from 
the office of R. H. Kent, M.D.  In addition, the veteran was 
afforded VA dermatology examinations in February 2001, August 
2003, and September 2005.  Given the above, the Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran is appealing the initial 
evaluations and effective date assigned following the grant 
of service connection for atopic dermatitis.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Board finds that the evidence of record -service medical 
records, VA and private medical treatment records, VA 
examinations, and lay statements -- is adequate for 
determining whether the criteria for an increase in initial 
ratings for atopic dermatitis have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that an increased initial disability 
rating should be assigned for his atopic dermatitisto reflect 
more accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In September 2001, the RO granted service connection for 
atopic dermatitis and assigned a noncompensable (0 percent 
disabling) rating, under Diagnostic Code 7806.  This 
evaluation was later increased in October 2002 to 10 percent, 
effective July 17, 1999.  Following receipt of a VA 
examination report, the RO, in a September 2003 rating 
decision, assigned a 30 percent evaluation for atopic 
dermatitis, effective August 30, 2002.  Then, in March 2006, 
the RO assigned a 60 percent evaluation for atopic 
dermatitis, effective September 8, 2005.  

The Board observes that the veteran filed his claim for 
service connection for atopic dermatitis in September 1999.  
Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provides 
otherwise.  VAOPGCPREC 7-2003; See VAOPGCPREC 3-2000.  
Further, if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

It is also important to note that when considering a question 
that was not addressed by the AOJ, the Board must consider 
the question of adequate notice, the opportunity to submit 
additional evidence, and any prejudice thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  If the Board determines 
that the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard, supra.  

Since the veteran's claim for service connection was filed 
prior to August 30, 2002, his claim for an increase in 
initial rating may be rated under rating criteria in effect 
prior to that date.  Further, a July 2003 statement of the 
case considered and provided the veteran copies of the new 
and old criteria for his skin disability.  Therefore, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).

Prior to August 30, 2002, Diagnostic Code 7806 provides that 
a 10 percent evaluation was assigned with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was assigned with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).  

After August 30, 2002, Diagnostic Code 7806 provides that a 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

A maximum of 60 percent rating is warranted for more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).

Initial Rating Claim Prior to August 30, 2002

Medical evidence concerning the veteran's skin disability 
prior to August 30, 2002, includes a February 2001 VA 
examination, private treatment records from Dr. Kent's 
office, and VA outpatient treatment records.

The veteran underwent a VA skin disease examination in 
February 2001, where he reported a skin eruption on his neck 
and itching as a result of the eruption.  He used a cleocin 
topical solution as needed.  The VA examiner found that the 
veteran had macular popular skin eruption over the back of 
his neck.  There was no evidence of ulceration, exfoliation, 
or crusting.  There were also no systemic nervous 
manifestations.  A diagnosis of actopic dermatitis of the 
neck was given.  

Private treatment records from Dr. Kent's office, between 
December 2001 and September 2002, show that the veteran 
complained of itching when his skin was exposed to hot 
weather.  Particularly, he sought treatment for itching on 
his arms.  Likewise, VA outpatient treatment records between 
July 2002 and August 2002 contain treatment for the veteran's 
atopic dermatitis that resembled a rash due to hot weather.  

Given the above medical evidence, the Board finds that, prior 
to August 30, 2002, symptoms of the veteran's atopic 
dermatitis more closely approximates a 10 percent initial 
rating under Diagnostic Code, 7806 (prior to August 30, 
2002).  A higher rating is unwarranted because medical 
evidence did not show exudation or itching constant, 
extensive lesions, or marked disfigurement.

Initial Rating Claim between August 30, 2002 and September 7, 
2005

Medical evidence of the veteran's symptoms between August 30, 
2002 and September 8, 2005 consists of a VA skin disease 
examination dated in August 2003 and subsequent VA outpatient 
treatment records.  

At an August 2003 VA skin disease examination; the veteran 
reported that he had used a topical steroid cream, 
fluocinonide, for his rash.  Upon physical examination, the 
VA examiner found outbreaks of atopic dermatitis on the 
veteran's neck, armpits, back, arms, thighs, and lower 
calves.  The VA examiner opined that approximately 40 percent 
of the veteran's body was affected by his atopic dermatitis.  

VA outpatient treatment records between September and 
December 2003 show that, in October 2003, the veteran sought 
treatment for an outbreak of atopic dermatitis on his arms 
and legs and was treated with a topical steroid.  The records 
also show that by December 2003 the veteran's symptoms had 
improved.  The Board finds that, between August 30, 2002 and 
September 7, 2005, the veteran's symptomatology for atopic 
dermatitis was mostly approximated to 30 percent disabling 
for the outbreak of atopic dermatitis over 40 percent of his 
body.

A higher rating is not available since the veteran's atopic 
dermatitis did not cover more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  The Board notes that it was 
not until a VA examination dated in September 2005, did the 
evidence show that the veteran's atopic dermatitis covered 50 
percent of his body.  Given the above, the Board concludes 
that the veteran's service-connected atopic dermatitis does 
not warrant an initial disability in excess of 30 percent 
between August 30, 2002 and September 7, 2005.

Initial Rating Claim on September 8, 2005

The Board finds that a higher disability rating in excess of 
60 percent is unwarranted since the veteran is in receipt of 
the maximum allowable rating of 60 percent under Diagnostic 
Code 7806 for his service-connected atopic dermatitis.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  Further, the 
Board notes that a TDIU claim concerning the veteran's 
service-connected atopic dermatitis has been referred to the 
RO for appropriate action.

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER


An initial disability rating in excess of 10 percent for 
atopic dermatitis, prior to August 30, 2002, is denied.

An initial disability rating in excess of 30 percent for 
atopic dermatitis, between August 30, 2002 and September 7, 
2005, is denied.

An initial disability rating in excess of 60 percent for 
atopic dermatitis, on September 8, 2005, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


